                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF SOUTH CAROLINA
                                 AIKEN DIVISION

Natalie Shirley,                          )                C/A No. 1:19-369-CMC
                                          )
               Plaintiff,                 )
                                          )
               v.                         )
                                          )                    OPINION AND ORDER
Andrew Saul, Commissioner                 )
of Social Security Administration,        )
                                          )
               Defendant.                 )
__________________________________________)

       Through this action, Plaintiff seeks judicial review of the final decision of the

Commissioner of Social Security denying her claim for Supplemental Security Income (“SSI”).

Plaintiff appealed pursuant to 42 U.S.C. §§ 405(g). The matter is currently before the court for

review of the Report and Recommendation (“Report”) of Magistrate Judge Shiva V. Hodges, made

in accordance with 28 U.S.C. § 636(b)(1)(B) and Local Rules 73.02(B)(2)(a) and 83.VII.02, et

seq., D.S.C.

       The Report, filed on January 16, 2020, recommends that the decision of the Commissioner

be reversed and the case remanded for further administrative action. ECF No. 19. The Magistrate

Judge advised the parties of the procedures and requirements for filing objections to the Report

and the serious consequences if they failed to do so. On January 30, 2020, Defendant filed notice

that he would not file objections to the Report. ECF No. 20.

       The Magistrate Judge makes only a recommendation to this court. The recommendation

has no presumptive weight, and the responsibility to make a final determination remains with the

court. Mathews v. Weber, 423 U.S. 261 (1976). The court is charged with making a de novo

determination of those portions of the Report to which specific objection is made, and the court
may accept, reject, or modify, in whole or in part, the recommendation of the Magistrate Judge, or

recommit the matter to the Magistrate Judge with instructions. 28 U.S.C. § 636(b)(1). The court

reviews only for clear error in the absence of an objection. See Diamond v. Colonial Life &

Accident Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (stating that “in the absence of a timely filed

objection, a district court need not conduct a de novo review, but instead must ‘only satisfy itself

that there is no clear error on the face of the record in order to accept the recommendation.’”)

(quoting Fed. R. Civ. P. 72 advisory committee’s note).

       The court has reviewed the record, the applicable law, and the findings and

recommendations of the Magistrate Judge for clear error. Finding none, the court adopts and

incorporates the Report by reference. For the reasons set forth therein, the decision of the

Commissioner is reversed and remanded pursuant to sentence four of 42 U.S.C. § 405(g) for further

administrative action.1

       IT IS SO ORDERED.

                                                             s/Cameron McGowan Currie
                                                             CAMERON MCGOWAN CURRIE
                                                             Senior United States District Judge
Columbia, South Carolina
January 31, 2020




1
 The clerk of the Court will enter a separate judgment pursuant to the Federal Rules of Civil
Procedure, Rule 58.
                                              2
